                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   WARING PARK,                                                         No. 18-06603 WHA
                                                                         11
United States District Court




                                                                                              Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                                 ORDER ON MOTIONS TO
                                                                         13                                                                        APPOINT COUNSEL AND
                                                                              SOCIAL SECURITY ADMINISTRATION,                                      CONSOLIDATE
                                                                         14                   Defendant.
                                                                         15                                                    /

                                                                         16            Pro se plaintiff Waring Park has renewed his request for appointment of counsel and
                                                                         17   moved to consolidate the instant action with two other actions (Dkt. Nos. 16, 17).
                                                                         18            As background, plaintiff filed the instant action to seemingly contest a decision by the
                                                                         19   Social Security Administration to suspend his Supplemental Security Income payments (see
                                                                         20   Dkt. No. 1). Liberally construing the complaint as an appeal of the Social Security
                                                                         21   Administration’s decision, a prior order dated April 23 dismissed plaintiff’s complaint with
                                                                         22   leave to amend for failure to establish jurisdiction. Specifically, plaintiff had failed to establish
                                                                         23   that he had exhausted his administrative remedies and obtained a final decision from the
                                                                         24   Commissioner such that a district court has jurisdiction for judicial review (Dkt. No. 11 at 2–3).
                                                                         25   That order also denied plaintiff’s prior request for appointment of counsel, as plaintiff had not
                                                                         26   demonstrated a likelihood of success on the merits or the presence of complex legal issues (id.
                                                                         27   at 4).
                                                                         28
                                                                          1          Turning to the instant motions, plaintiff again requests appointment of counsel, stating
                                                                          2   that his “cancer treatment has been interrupted” (Dkt. No. 16 at 1). As the prior order advised
                                                                          3   plaintiff, however, a district court’s decision to appoint counsel “is granted only in exceptional
                                                                          4   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of
                                                                          5   exceptional circumstances requires an evaluation of both “the likelihood of success on the
                                                                          6   merits [and] the ability of the petitioner to articulate his claims pro se in light of the complexity
                                                                          7   of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)
                                                                          8   (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). As of the date of this order,
                                                                          9   plaintiff has not attempted to amend his complaint and thus the fact remains that until he
                                                                         10   exhausts his administrative remedies, it is unclear whether judicial review will be necessary.
                                                                         11   Nor has plaintiff demonstrated the likelihood of success on the merits or the presence of
United States District Court
                               For the Northern District of California




                                                                         12   complex legal issues in his renewed request for counsel. Accordingly, plaintiff’s request for
                                                                         13   appointment of counsel is DENIED.
                                                                         14          Plaintiff further filed a letter titled “Emergency,” in which he states that he “was
                                                                         15   assaulted by the kids of the owner of the property” he then-occupied and accordingly requests
                                                                         16   “a consolidation of cases” brought by plaintiff in this district (Dkt. No. 17 at 1). Specifically,
                                                                         17   plaintiff moves to consolidate the instant action with Park v. United States, Case No. C 18-
                                                                         18   06621 (Judge Susan Illston) and Park v. University of California San Francisco, Case No. C
                                                                         19   17-05944 (Judge Haywood Gilliam Jr.). Those actions before Judges Illston and Gilliam Jr.,
                                                                         20   however, have already been dismissed and subsequently closed. That is, Judge Gilliam Jr.
                                                                         21   dismissed Park v. University of California San Francisco with prejudice in November 2017
                                                                         22   (Case No. 17-5944, Dkt. No. 9). Judge Illston dismissed Park v. United States without leave to
                                                                         23   amend in February 2019 and subsequently denied plaintiff’s motion for reconsideration in April
                                                                         24   2019 (Case No. 18-6621, Dkt. Nos. 18, 21). Plaintiff’s motion to consolidate is thus DENIED.
                                                                         25                                   *                 *                 *
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
                                                                          1          The deficiencies in plaintiff’s complaint discussed above and in the order dated April 23
                                                                          2   remain. Plaintiff may file an amended complaint by SEPTEMBER 6. Failure to adhere to this
                                                                          3   deadline will likely result in the dismissal of this action with prejudice.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: August 20, 2019.
                                                                                                                                         WILLIAM ALSUP
                                                                          8                                                              UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                3
